Citation Nr: 1225077	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  10-19 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.   

2.  Entitlement to service connection for a right leg disability.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus.  

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder.  

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1977 to October 1980. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) St. Petersburg, Florida.  

Given the various psychiatric diagnoses of record, the Veteran's claim has been re-characterized pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This case has a complicated procedural history.  In June 1996, the Veteran filed an initial application for service connection for a right leg injury, low back disability and swelling of the feet.  The RO denied the claims in an October 1996 rating decision which the Veteran appealed to the Board.  The Board denied the claims in a June 2005 decision which the Veteran ultimately appealed to the United States Court of Appeals for Veterans Claims (Court).  As noted in the June 2005 Board decision, at some point between the October 1996 rating decision and the Board decision, the Veteran's service records were misplaced by VA.  In its decision, the Board relied upon the representation of the Veteran's service treatment records (STRs) contained in the October 1996 RO decision.  In February 2008, the Court affirmed the Board decision.  The Court found that the Board was in error in relying on the statement of the facts in the underlying October 1996 rating decision as true; however, the error was not prejudicial because the Board did not rely on the absence of evidence of an in-service injury or event to deny the claims and had no other reliable sources on which to base its conclusions.  

In an unappealed and final July 2005 rating decision, the RO denied the Veteran's initial claim of service connection for hypertension.  See 38 C.F.R. §§ 20.302, 20.1103 (2011).  After numerous attempts to locate the Veteran's service treatment STRs, the RO concluded that they were unavailable.  In an August 2007 rating decision, the RO denied a claim to reopen the claim of service connection for hypertension.  

In February 2008 the Veteran submitted photo copies of an October 1979 DD Form 689, Individual Sick Slip, noting that he had blurred vision and headaches and that his blood pressure was 200/90; "hypertension" was noted.  It was also noted that this "injury" occurred in the line of duty.  The Board finds that this DD Form 689 is a relevant STR within the meaning of 38 C.F.R. § 3.156(c) (2011) as it is a medical record from active service showing the treatment for his claimed hypertension, which was not associated with the Veteran's claim file at the time of VA first decided his claim in the July 2005 rating decision.  Therefore, the Board will reconsider the claim of service connection for hypertension on its merits notwithstanding the regulatory requirement that new and material evidence be submitted to reopen a finally denied claim.  See 38 C.F.R. § 3.156(c).  

In February 2008, the Veteran also submitted a November 1978, DD Form 689 noting that he had a right calf strain and was to elevate his leg, and July 1980 physical profile noting that he had a right leg injury and was given light duty for three days.  The Veteran was first denied service connection for a tear of the muscle sheath, right leg, in an October 1996 rating decision, at which time his STRs were reviewed.  The Veteran's appeal of that determination was denied by the Board in June 2005 and the Board denial was affirmed by the Court in February 2008.  In an August 2007 rating decision, after the Board decision, but before the Court decision, the RO denied a claim to reopen the claim of service connection for a muscle sheath tear of the right leg.  The RO again noted that no STRs were available for review. 

Given the Court's determination that 2005 Board decision was erroneous when it relied on the October 1996 rating decision to determine the contents of the STRs, the Board cannot now determine whether the recently submitted medical records were reviewed in the October 1996 rating decision.  Therefore, the Board will reconsider the claim of service connection for a right leg disability on its merits notwithstanding the regulatory requirement that new and material evidence be submitted to reopen a finally denied claim.  See 38 C.F.R. § 3.156(c).  

In February 2012, the Veteran appeared at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The Veteran submitted additional evidence at that time, along with a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for hypertension and a right leg disability and reopened claims of service connection for diabetes mellitus, low back, and acquired psychiatric disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 2007 rating decision last denied the Veteran service connection for diabetes mellitus, and confirmed the previous denials of service connection for an acquired psychiatric disorder and a low back disability.  The Veteran did not appeal that decision and it became final.  

2.  Evidence received since the August 2007 rating decision relates to unestablished facts necessary to substantiate the claims of service connection for diabetes mellitus, an acquired psychiatric disorder, and a low back disability, is not cumulative and redundant, and by itself or in connection with the evidence previously of record raises a reasonable possibility of substantiating the claims. 


CONCLUSIONS OF LAW

1.  The August 2007 RO decision denying the claim for service connection for diabetes mellitus, an acquired psychiatric disorder, and a low back disability is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  The evidence relevant to the claim for service connection for diabetes mellitus since the last final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The evidence relevant to the claim for service connection for an acquired psychiatric disorder since the last final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

4.  The evidence relevant to the claim for service connection for a low back disability since the last final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Reopening the claims of service connection for diabetes mellitus, low back, and acquired psychiatric disabilities have been considered with respect to VA's duties to notify and assist, to include Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the favorable outcomes noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Analysis

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

The Veteran was initially denied service connection for a psychiatric disability in a December 1999 rating decision.  The basis of the denial was that although the Veteran claimed he was treated at a mental health facility during service, there was no evidence that demonstrates the existence of the claimed condition and its possible relationship to service.  The RO noted that the Veteran's STRs were unavailable.  After appropriate notice of this decision and of his appellate rights, the Veteran did not file a timely appeal and the decision therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In an October 2001 rating decision the Veteran was denied service connection for major depression (previously psychiatric disability) on the basis that he reopened his claim for major depression, but that the preponderance of the evidence showed that his disability was related to a gunshot wound in 1999 and abuse as a child rather than military service.  After appropriate notice of this decision and of his appellate rights, the Veteran did not file a timely appeal and the decision therefore became final.  See Id.  

The Veteran was again denied service connection for a psychiatric disability in a July 2005 rating decision on the basis that he did not submit new and material evidence showing that his condition had its onset in service.  After appropriate notice of this decision and of his appellate rights, the Veteran did not file a timely appeal and the decision therefore became final.  See Id.  

Finally, the Veteran was initially denied service connection for diabetes mellitus in an August 2007 rating decision on the basis that the evidence did not show that it occurred in or was caused by service.  In this decision the RO also found that he did not submit new and material evidence to reopen previously denied claims of service connection for major depression and low back pain.  After appropriate notice of this decision and of his appellate rights, the Veteran did not file a timely appeal and the decision therefore became final.  See Id.  

Evidence considered at the time of August 2007 rating decision regarding the Veteran's claimed diabetes mellitus, acquired psychiatric disability, and low back disability included VA treatment records showing treatment for the claimed disabilities following service, and evidence considered in previous final RO and Board adjudicative decisions.  The RO also noted that the Veteran's STRs were not available for review.  

Medical evidence submitted since the August 2007 rating decision pertaining to the Veteran's acquired psychiatric disability includes a November 2011 VA treatment record noting an assessment of PTSD, chronic, military sexual trauma (MST).  A January 2012 VA treatment record notes that the Veteran has a long history of posttraumatic stress disorder (PTSD) related to MST.  Following a mental status examination, he was given a diagnosis of PTSD, chronic (MST) and dysthymia.  

Lay evidence submitted since the August 2007 rating decision include a January 2008 buddy statement noting that the author has known the Veteran since high school and that while at home on a weekend during service he noticed that the Veteran had a limp on the right side and constantly complained about his low back and swelling of his right leg.  During this time he took the Veteran to a local hospital until his blood pressure went down.  He also reported that the Veteran went to see a counselor during service for depression.  

Similarly, a January 2008 written statement from the Veteran's brother notes that while on leave he saw his brother with a limp of his right leg from an accident in Germany, and took him to a hospital where he was treated for high blood pressure and swelling of the right leg.  

Finally, during his February 2012 hearing, the Veteran testified that he was diagnosed with diabetes while he was stationed in Fort Dix, New Jersey, in 1978, and that he had diabetes ever since that time.  At first he controlled it with diet, and that his blood sugars would go up and down, but that he had to start taking medication 15 years ago.  Regarding his claimed acquired psychiatric disability, he testified that he was raped while in the barracks and that he has had problems since.  He also testified that he went to counseling during service.  Finally, he testified that he was in a motor vehicle accident during service in which a Jeep he was in rolled over and he was thrown out of it.  He testified that he sought medical attention at that time and was given a physical profile of light duty for 6 months.  

The above noted medical and lay evidence submitted since the June 2005 Board decision and August 2007 rating decision is "new" because it is not duplicative of evidence considered at the time of the August 2007 decision.  See 38 C.F.R. § 3.156(a).  

A layperson is competent to report symptoms such as right leg pain and swelling, back pain, and feeling anxious or depressed during and after service because this requires only personal knowledge as it comes to him through his senses rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Similarly, a layperson is competent to attest to factual matters of which he had first-hand knowledge, including what he was told by a doctor.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

As for the Veteran's testimony and the lay statements he submitted that he was involved in a motor vehicle accident injuring his back, that he was sexually assaulted during service, that he was diagnosed with diabetes during service and controlled it with diet thereafter, that evidence is presumed credible, for the purposes of reopening.  Justus, 3 Vet. App. at 513.  The evidence is competent and credible evidence indicating that the claimed disabilities may be related to an event, injury, or disease during service pursuant to 38 C.F.R. § 3.303.  Thus, this evidence is "material."  See 38 C.F.R. § 3.156(a).  

Likewise, the November 2011 and January 2012 VA treatment records noting that the Veteran has PTSD related to a MST, is competent and probative medical evidence that the Veteran's claimed acquired psychiatric disability is related to sexual trauma service pursuant to 38 C.F.R. § 3.303.  Thus, this evidence is "material."  See Id.  

This medical and lay evidence, which the Board presumes to be credible for the purposes of reopening, relates to the unestablished facts and the reasons for the previous denial of his service connection claims; that is, whether the Veteran has current low back, acquired psychiatric, and diabetes mellitus conditions which are related to service.  Furthermore, this evidence could reasonably substantiate the claims were the claims to be reopened.  See Shade, 24 Vet. App. at 110; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, reopening the claims of entitlement to service connection for low back, acquired psychiatric, diabetes mellitus and right leg conditions is warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  

ORDER

New and material evidence has been submitted and the claim for service connection for diabetes mellitus is reopened; to this extent only, the claim is granted. 

New and material evidence has been submitted and the claim for service connection for an acquired psychiatric disability is reopened; to this extent only, the claim is granted. 

New and material evidence has been submitted and the claim for service connection for a low back disability is reopened; to this extent only, the claim is granted. 


REMAND

The Board is reopening the previously denied claims and remanding them for additional development rather than adjudicating the underlying service connection claims in the first instance.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  Furthermore, in cases such as this where the Veteran's STRs are not available, there is a heightened obligation to assist the appellant in the development of the case.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  

In February 2008, the Veteran submitted a November 1978, DD Form 689 noting that he had a right calf strain and was to elevate his leg, and July 1980 physical profile noting that he had a right leg injury and was given light duty for three days.  He also submitted copies of an October 1979 DD Form 689, Individual Sick Slip, noting that he had blurred vision and headaches and that his blood pressure was 200/90; "hypertension" was noted.  It was also noted that this "injury" occurred in the line of duty.  

The competent medical and lay evidence of record indicates that the Veteran currently has diabetes mellitus, hypertension, a right leg disability, an acquired psychiatric disability, and a low back disability or symptoms thereof.  Given this, the STRs he submitted showing treatment for his right leg, STRs noting high blood pressure in October 1979, his hearing testimony and the lay statements he has submitted discussed above, and the fact that his STRs are unavailable, a VA examination should be conducted to determine whether the any of the claimed disabilities (diabetes mellitus, hypertension, right leg, acquired psychiatric disability, and low back) are related to service.  See McLendon, 20 Vet. App. at 79; 38 C.F.R. § 3.159(c)(4).  

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to identify all medical care providers who treated him for hypertension, diabetes mellitus, right leg, low back or psychiatric complaints since service.  After securing the necessary release, the RO should obtain these records

2.  After completion of the foregoing, schedule the Veteran for appropriate VA examinations to determine the etiology of any currently diagnosed hypertension, diabetes mellitus, right leg, low back or psychiatric disabilities.  

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.  All necessary testing should be conducted.  

Based on the examination and review of the record, the examiner should answer the following:  

Is it at least as likely as not that any currently diagnosed hypertension, diabetes mellitus right leg, low back or psychiatric disabilities is related to service.  

In the opinion, the examiner should address the following:  

(a)  Regarding the hypertension, an October 1979 STR noting that the Veteran had blurred vision and a headache and blood pressure of 200/90, hypertension, May 1993 private employment survey, and January and February 1996 private treatment records.  

(b)  Regarding the low back and right leg injuries, the examiner should consider the Veteran's assertions that these conditions are due to his muscle sheath injury during service and a claimed motor vehicle accident.  The examiner is to discuss a May 1993 private employment survey, STRs dated in November 1977noting the Veteran had right leg pain and swelling and was diagnosed with a tear to the muscle sheath and a February 2004 VA examination.  

(c)  Regarding the psychiatric disorder, the examiner is to elicit a history of the Veteran's claimed sexual assault during service.  For any current psychiatric disability indentified, the examiner is to provide an opinion as to whether it is as likely as not related to service, including a sexual assault or harassment during service.  The examiner is to discuss an October 1999 private physical evaluation noting that the Veteran has PTSD due to a gunshot wound in 1999.  

If any of the examiners feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claims should then be readjudicated.  If any of the claims remain denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


